Citation Nr: 1807251	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-26 563	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hypertension, to include as secondary to hepatitis C and/or acid reflux.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In a May 2013 rating decision, the RO denied service connection for hypertension, hepatitis C, and acid reflux.  In June 2013, the Veteran submitted a timely Notice of Disagreement (NOD).  In June 2014, the RO issued a Statement of the Case (SOC) continuing the denial.  In July 2014, the Veteran submitted a Substantive Appeal (VA Form 9) for hypertension and hepatitis C, but he did not perfect an appeal for acid reflux.  Therefore, acid reflux is not properly before the Board and will not be addressed.


FINDINGS OF FACT

1.  The preponderance of the evidence does not demonstrate that the Veteran's hepatitis C infection was acquired during active service or is otherwise etiologically attributable to any aspect of his active duty service.

2.  The preponderance of the evidence does not demonstrate that the Veteran's hypertension manifested within a year of his separation from active duty service, was incurred in or is otherwise related to his military service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2017).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active service.  See 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2017).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities listed in 38 C.F.R § 3.309(a) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the list of diseases provided in 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113, 38 C.F.R. § 3.307(d) are also satisfied.

A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

A.  Hepatitis C

VA recognizes a number of risk factors for hepatitis C.  Such risk factors include transfusion of blood or blood products before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, IV drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  See VA Training Letter 211A (01-02) April 17, 2001; VA Training Letter 211B (98-110) (November 30, 1998).

The Veteran contends that his hepatitis C is related to service.  See NOD entered in Caseflow Reader in June 2013; Hearing Transcript entered in Caseflow Reader in April 2017.  Specifically, during his April 2017 Board Hearing, the Veteran testified that during service, he became an IV drug user.  As stated above, the Board recognized that IV drug use is a risk factor for hepatitis C.  See VA Training Letter 211A (01-02) April 17, 2001; VA Training Letter 211B (98-110) (November 30, 1998).  

The Veteran's STRs reflect no complaints, findings, or treatment related to hepatitis C.  At his separation examination, there were no notations or comments regarding hepatitis.  See STR entered in Caseflow Reader in August 2014 at 76. 

In 1988, the Veteran was seen at was seen sat Atlanta VAMC.  See Capri entered in Legacy in July 2012.  Before the Veteran's discharge from the hospital, the examiner noted drug and alcohol abuse.  See id. at 3.  In August 2011, the Veteran was diagnosed with chronic hepatitis.  See id. at 8.  In April 2017, the Veteran testified at a Board hearing.  The Veteran stated that during service, he began using intravenous drugs and probably contract hepatitis C during this time.  

The Board finds that the preponderance of the evidence of record demonstrates that the Veteran's drug use during service proximately resulted in his hepatitis C.  However, service connection for hepatitis C cannot be granted even if attributable to drug use during service.  A disability incurred or aggravated during service as a result of the Veteran's own willful misconduct is not service-connectable.  38 C.F.R. § 3.301(c)(2).  Whether or not the Veteran's drug use during service constituted willful misconduct cannot be determined since the extent of his use then is an unknown.  Yet even if it did not constitute willful misconduct, a disability resulting from an injury or disease incurred or aggravated during service as a result of drugs use is not service-connectable.  38 C.F.R. § 3.301(d).

The Board finds that service connection for hepatitis C is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S. C .A. § 5107(b); 38 C.F.R. § 3.102;Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Hypertension

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). 

The Veteran is seeking service connection for hypertension.  He contends that his hypertension is due to his active service or in the alternative, due to hepatitis C and/or acid reflux.  See Hearing Transcript; NOD entered in Caseflow Reader in June 2013.  

The Veteran has a current hypertension diagnosis.  See Capri entered in Legacy in July 2012 at 7.  As such, element (1) under Wallin and Shedden is met.

Regarding secondary service connection, the Board notes that the Veteran is not service connected for acid reflux, hepatitis C, or any other disabilities.  Therefore, element (2) under Wallin is not met.  Therefore, service connection on a secondary basis is denied.  

Regarding direct service connection, during his April 2017 Board Hearing, the Veteran testified that he had headaches in service which he believed were due to his hypertension.  Accordingly, the Board will afford the Veteran the benefit of the reasonable doubt and find that element (2) under Shedden is met.

However, on review of all the evidence, lay and medical, the Board finds that the preponderance of the evidence weighs against finding that the Veteran's hypertension had its onset during active duty service or is otherwise related to his active service.  Therefore, element (3) under Shedden is not met.

On his July 1971 Report of Medical History: enlistment examination, the Veteran noted that he did not experience high or low blood pressure.  See STR entered in Caseflow Reader in August 2014 at 6.  The Veteran's enlistment examination demonstrated blood pressure readings of 130/80 and 132/70.  See id. at 9, 73.  During his separation examination, his vascular system was noted as being normal.  See id. at 76.  His blood pressure reading was 110/60.  See id. at 79.  

From 1980 to 1982, the Veteran was seen at Rockdale County Hospital for ulcer and spine issues.  See Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in July 1983 at 5, 9.  In 1980, the Veteran's blood pressure reading was 120/86.  See id.  In 1981, his blood pressure reading was 110/70.  See id at 13.  In 1982, the Veteran's blood pressure readings were 120/80, 110/80, and 130/70.  See id. at 11, 13, 15, 18.  

In November 2011, the Veteran was seen at Atlanta VAMC.  See Capri entered in Legacy in July 2012 at 7.  The Veteran's past medical history noted hypertension.  See id. 

In April 2017, the Veteran testified at a Board Hearing.  See Hearing Testimony entered in Caseflow Reader in April 2017.  The Veteran stated that he was first diagnosed with hypertension about 10 to 15 years after service.  See id. at 8.  He stated that during service, he experienced headaches which he felt were related to his hypertension.  See id. at 9.  However, the Veteran further stated that his VA physician "never said" whether his hypertension could be related to service.  See id. at 10.

Based on the evidence of record, the Board finds that service connection for hypertension on a direct basis is not warranted.  The Board notes that the Veteran's service treatment records do not show complaints or treatments for hypertension or elevated blood pressure.  The Veteran's separation examination demonstrated a blood pressure reading of 110/60.  During his Board hearing, the Veteran stated that he was diagnosed about 10 to 15 years after service.  However, the first medical evidence of hypertension was in 2011, i.e., over 37 years after his discharge from service.  The fact that there were no records of any complaints or treatment involving the Veteran's hypertension for many years weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

Regarding presumptive service connection, the Board finds that service connection for hypertension on a presumptive basis is not warranted as the record does not show evidence of hypertension within one year of the Veteran's separation from active duty.  As noted above, the first competent evidence suggestive of hypertension was in 2011.  See Capri entered in Legacy in July 2012.  As there is no competent evidence that the disability manifested to a compensable degree within one year of his active service and was not continuous since service, a presumption of service connection under 38 U.S.C. §§ 1112, 1137 (2012) and 38 C.F.R. §§ 3.307, 3.309 (2017) cannot be applied.

Additionally, the Board notes that the Veteran served in the military during the Vietnam Era.  See DD 214 entered in Caseflow Reader in August 2014.  However, the record does not reflect service in the Republic of Vietnam.  See id.  Additionally, the Veteran does not contend that his hypertension is due to herbicide exposure.  As such, service connection for hypertension as due to herbicide expose is not warranted.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307 (2017).

The Board has considered the Veteran's statements regarding the etiology of the Veteran's hypertension.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a nexus between the hypertension and service, is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Additionally, the medical evidence of record does not contain a nexus opinion by a medical professional relating the Veteran's current hypertension to his active service.  

The Board acknowledges that there is no VA opinion regarding the Veteran's theories of entitlement.  However, as there is no credible lay evidence or competent medical evidence indicating that the Veteran's hypertension was present in service may be associated with his active service, a medical nexus opinion is not warranted, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159 (c)(4); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (a conclusory lay nexus statement is not sufficient to trigger VA's duty to provide an examination).  To the extent that the Veteran believes that headaches were representative of hypertension, such an assertion is speculative and beyond the competence of the Veteran as a lay person.  Thus, his contention is not competent evidence establishing that hypertension had its onset in service or is otherwise related to service.

The Board finds that the competent evidence of record does not demonstrate hypertension manifested to a compensable degree within one year of separation.  Additionally, there is no evidence that the Veteran's hypertension is related service.  In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b).

ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for hypertension is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


